Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 25, 2017

                                        No. 04-16-00670-CR

                                         Noe CONTRERAS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 15-08-14189-CR
                         Honorable Richard C. Terrell, Judge Presiding


                                            ORDER
         The clerk’s record was filed in this court on November 30, 2016 and includes a Plea
Memorandum, reflecting that appellant Noe Contreras pled guilty to two counts of indecency
with a child. The record also contains a copy of the Judgment of Conviction, wherein appellant
was sentenced to fifteen years confinement in the Texas Department of Criminal Justice –
Institutional Division. However, the clerk’s record does not contain a copy of the trial court’s
certification of defendant’s right of appeal as required by the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 25.2(a)(2), (d).

         A clerk’s record in criminal cases must include the trial court’s certification of
defendant’s right of appeal. TEX. R. APP. P. 34.5(a)(12). Texas Rule of Appellate Procedure
25.2(a)(2) requires the trial court to sign a certification of the defendant’s right of appeal each
time it enters a judgment of guilt or other appealable order. Rule 25.2(d) requires the clerk’s
record to include the trial court’s certification of the defendant’s right of appeal under Rule
25.2(a)(2). TEX. R. APP. P. 25.2(d). Although this certification “should be part of the record
when notice is filed,” it “may be added by timely amendment or supplementation under this rule
or . . . by order of the appellate court under Rule 34.5(c)(2).” TEX. R. APP. P. 25.2(d); see also
TEX. R. APP. P. 34.5(c)(2) (explaining that “[i]f the appellate court in a criminal case orders the
trial court to prepare and file . . . [a] certification of the defendant’s right of appeal as required by
these rules, the trial court clerk must prepare, certify, and file in the appellate court a
supplemental clerk’s record”). If a certification showing the defendant has the right to appeal is
not made part of the record under these rules, the appeal must be dismissed. TEX. R. APP. P.
25.2(d).
        On December 29, 2016, we ordered the Jim Wells County District Clerk to prepare a
supplemental clerk’s record that includes a copy of the trial court’s certification of defendant’s
right of appeal. We further ordered the Jim Wells County District Clerk to file a supplemental
clerk’s record containing the certification in this court on or before January 9, 2017. See TEX. R.
APP. P. 34.5(c)(1). In response, the trial court filed a letter, stating it is “directing the State and
Defendant’s counsel to take the appropriate actions for compliance.” However, at this time, we
have not received a supplemental clerk’s record with a copy of the certification.

        Because the clerk’s record does not include the trial court’s certification of defendant’s
right of appeal, we ORDER the trial court, if it has not yet signed a certification of defendant’s
right of appeal, to sign such a certification on or before February 6, 2017. We further ORDER
the Jim Wells County District Clerk to file a supplemental clerk’s record containing the signed
trial court’s certification of defendant’s right of appeal on or before February 14, 2017. If a
supplemental clerk’s record containing the signed trial court’s certification of defendant’s right
of appeal is not filed on or before the date ordered, this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2017.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court